Exhibit 10.1

FOURTH AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 12, 2014, by and among RETAIL OPPORTUNITY
INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation (“Parent
Guarantor”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Administrative Agent
for itself and the other Lenders from time to time a party to the Credit
Agreement (as hereinafter defined) (KeyBank, in its capacity as Administrative
Agent, is hereinafter referred to as “Agent”), and each of the undersigned
“Lenders” (hereinafter referred to collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent Guarantor, certain Subsidiaries of the Parent
Guarantor, KeyBank, Agent and the other Lenders are party to that certain First
Amended and Restated Credit Agreement dated as of August 29, 2012, as amended by
that certain First Amendment to First Amended and Restated Credit Agreement
dated April 15, 2013, that certain Second Amendment to First Amended and
Restated Credit Agreement dated August 30, 2013, and that certain Third
Amendment to First Amended and Restated Credit Agreement dated September 26,
2013 (as the same may be varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower and the Parent Guarantor have requested that the Agent and
the Lenders modify the Credit Agreement in certain respects and the Agent and
the Lenders have agreed to such modifications on the terms and conditions set
forth below;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Agent and the Lenders to agree to such
modifications, the parties do hereby covenant and agree as follows:

1.        Definitions. Capitalized terms used in this Amendment, but which are
not otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2.        Modification of the Credit Agreement. Borrower, the Parent Guarantor,
Agent and the Lenders do hereby modify and amend the Credit Agreement as
follows:

(a)      By inserting the following definitions in Section 1.01 of the Credit
Agreement, in appropriate alphabetical order:

“Amendment Closing Date” means the “Amendment Closing Date” as defined in the
Fourth Amendment.



--------------------------------------------------------------------------------

“Fourth Amendment” means that certain Fourth Amendment to First Amended and
Restated Credit Agreement dated as of December 12, 2014, by and among Borrower,
Parent Guarantor, Administrative Agent, and the Lenders.

“Material Acquisition” means a simultaneous acquisition by Borrower or its
Subsidiaries of one or more assets with a purchase price of ten percent (10%) or
more of Consolidated Total Asset Value immediately prior to such acquisition.

(b)      By deleting in their entirety the definitions of the terms “Aggregate
Commitments”, “Applicable Rate”, “Arrangers”, “Capitalization Rate”, “Facility
Fee”, “Fee Letter”, “Initial Maturity Date”, “Material Subsidiary”, “Maturity
Date”, “Threshold Amount”, “UAP Guarantor”, and UAP Subsidiary” appearing in
Section 1.01 of the Credit Agreement, and inserting in lieu thereof the
following:

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of Aggregate Commitments in effect on the Amendment Closing Date is
$500,000,000.

“Applicable Rate” means, as of any date of determination, a percentage per annum
determined by reference to the Credit Rating Level as set forth below (provided
that any accrued interest payable at the Applicable Rate determined by reference
to the Consolidated Leverage Ratio shall be payable as provided in
Section 2.07):

 

Pricing  

Level  

 

 

Credit Rating Level   

  

 

Eurodollar Rate  
Loans & Letters of   

Credit Fees  

 

  

 

Base Rate Loans

I  

 

  Credit Rating Level 1        0.85%    0.00%

II  

 

  Credit Rating Level 2        0.925%    0.00%

III  

 

  Credit Rating Level 3        1.00%    0.00%

IV  

 

  Credit Rating Level 4        1.20%    0.20%

V  

 

  Credit Rating Level 5        1.60%    0.60%

The Applicable Rate for each Base Rate Loan shall be determined by reference to
the Credit Rating Level in effect from time to time, and the Applicable Rate for
any Interest Period for all Eurodollar Rate Loans comprising part of the same
Borrowing shall be determined by reference to the Credit Rating Level in effect
on the first day of such Interest Period; provided, however, that no change in
the Applicable Rate resulting from the application of the Credit Rating Levels
or a change in the Credit Rating Level shall be effective until three Business
Days after the date on which the Administrative Agent receives written notice of
the application of the Credit Rating Levels or written notice, pursuant to
Section 6.03(f)

 

2



--------------------------------------------------------------------------------

or addressed to the Administrative Agent from the applicable Rating Agency, of a
change in such Credit Rating Level, or otherwise confirms such change through
information made publicly available by such Rating Agency.

“Arrangers” means KeyBanc Capital Markets Inc. in its capacity as lead arranger
and sole book manager.

“Capitalization Rate” means 6.75 %.

“Facility Fee” has the meaning specified in Section 2.08(a).

“Fee Letter” means the letter agreement, dated November 26, 2014, among the
Parent Guarantor, the Administrative Agent, and KeyBanc Capital Markets, Inc.

“Initial Maturity Date” means January 31, 2019.

“Material Subsidiary” means any Domestic Subsidiary of the Parent Guarantor that
either (i) owns (or ground leases, as applicable) a UAP Property or other assets
the value of which is included in the determination of Unencumbered Asset Pool
Value and which at any time (whether when such Real Property Asset becomes a UAP
Property or thereafter) has incurred, acquired, suffered to exist, or incurs,
acquires or suffers to exist, or otherwise is liable with respect to any
Indebtedness that is not Non-Recourse Indebtedness (whether as a borrower,
co-borrower, guarantor, or otherwise), or (ii) is the borrower or co-borrower
under, guarantees, or otherwise is or becomes obligated in respect of, any
Indebtedness that is not Non-Recourse Indebtedness; provided that, in lieu of
causing such Subsidiary to become a Guarantor as provided in Section 6.12, the
Borrower may elect by delivery of written notice to Administrative Agent to
exclude such Subsidiary as a Guarantor provided any Indebtedness of such
Subsidiary which is not Non-Recourse Indebtedness is recourse only to the
Subsidiary and not recourse to any other Person, and provided further that all
assets owned directly or indirectly by the Subsidiary are excluded from the
Unencumbered Asset Pool Value.

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if
maturity is extended pursuant to Section 2.13, January 31, 2020; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Threshold Amount” means (a) with respect to Indebtedness that is recourse to a
Loan Party or any of its Subsidiaries, $35,000,000, (b) with respect to
Indebtedness that is not recourse to any Loan Party or any of its Subsidiaries,
$70,000,000 and (c) with respect to all other matters, $10,000,000.

 

3



--------------------------------------------------------------------------------

“UAP Guarantor” means each Subsidiary of the Parent Guarantor which owns (or
ground leases, as applicable) a UAP Property and which is or becomes a Guarantor
pursuant to Section 6.12.

“UAP Subsidiary” means each Subsidiary of Borrower and each Qualified Non-Wholly
Owned Subsidiary which owns (or ground leases, as applicable) a UAP Property.
Each UAP Guarantor shall be a UAP Subsidiary.

(c)      By deleting the words “and provided that, from and after the time that
Administrative Agent receives written notice that Parent Guarantor has first
obtained an Investment Grade Rating from at least two of the Rating Agencies,”
from the definition of “Credit Rating Level” appearing in Section 1.01 of the
Credit Agreement.

(d)      By deleting in its entirety the definition of the terms “Bond Issuance
Event”, “Guarantor Release Date”, “Investment Grade Rating”, “Term Loan
Agreement”, “Term Loan Documents”, “Term Loan Obligations”, “Unused Fee”, and
“Unused Fee Rate” appearing in Section 1.01 of the Credit Agreement.

(e)      By deleting the reference to the “Existing Term Loan Agreement” in the
second line of Section 1.07 of the Credit Agreement and inserting in lieu
thereof a reference to the “Existing Credit Agreement”.

(f)      By deleting in its entirety Section 2.08(a) of the Credit Agreement and
inserting in lieu thereof the following:

(a)        Facility Fee.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a
facility fee (the “Facility Fee”) equal to the applicable Facility Fee Rate set
forth in the table below multiplied by the actual daily amount of the Aggregate
Commitments from the date thereof in the case of each Lender then a party
thereto and from the effective date specified in the Assignment and Acceptance
Agreement pursuant to which it became a Lender in the case of each other Lender
until the last day of the Availability Period, payable quarterly in arrears on
the tenth Business Day of each April, July, October and January, and on the last
day of the Availability Period. The Facility Fee payable to the account of each
Lender shall be calculated daily for each period for which the Facility Fee is
payable during such period at the rate per annum set forth below:

 

Credit Rating Level

 

  

Facility Fee Rate

 

Credit Rating Level 1

 

  

0.15%

 

Credit Rating Level 2

 

  

0.15%

 

Credit Rating Level 3

 

  

0.20%

 

Credit Rating Level 4

 

  

0.25%

 

Credit Rating Level 5

 

  

0.30%

 

 

4



--------------------------------------------------------------------------------

The Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three Business Days after the date on which the Administrative Agent receives
written notice, pursuant to Section 6.03(f) or addressed to the Administrative
Agent from the applicable Rating Agency, of a change in such Credit Rating Level
or otherwise confirms such change through information made publicly available by
such Rating Agency.

(g)      By deleting the text of Section 2.09(b) of the Credit Agreement in its
entirety and inserting in lieu thereof the words “Intentionally Omitted”.

(h)      By deleting the date “August 29, 2018” appearing in Section 2.13 of the
Credit Agreement and inserting in lieu thereof the date “January 31, 2020”.

(i)       By deleting the reference to “350,000,000” in Section 2.14(a) of the
Credit Agreement and inserting in lieu thereof a reference to “500,000,000”.

(j)       By deleting in its entirety Section 2.16(a)(iii)(A) of the Credit
Agreement and inserting in lieu thereof the following:

(A)        Each Defaulting Lender shall be entitled to receive a Facility Fee
for any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the Outstanding Amount of the Loans funded by it and
(2) its Applicable Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.03, Section 2.15, or
Section 2.16(a)(ii), as applicable.

(k)      By deleting the text of Section 4.01(i) of the Credit Agreement in its
entirety and inserting in lieu thereof the words “Intentionally Omitted”.

(l)       By deleting in its entirety Section 5.20 of the Credit Agreement.

(m)     By deleting in its entirety Section 6.12 of the Credit Agreement and
inserting in lieu thereof the following:

6.12     Additional Guarantors.

The Borrower shall notify the Administrative Agent at the time that any Person
becomes a Material Subsidiary and shall simultaneously with such Person becoming
a Material Subsidiary, cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Section 4.01(d) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

(n)      By deleting in its entirety Section 7.01(n) of the Credit Agreement and
inserting in lieu thereof the following:

(n)        other Liens incurred in connection with Consolidated Funded
Indebtedness, as long as, after giving effect thereto, the Loan Parties are in
compliance with the financial covenants in Section 7.10, on a pro forma basis as
if such Lien had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Lien exists as of the Closing Date, as of June 30,
2012); provided that the Loan Parties and UAP Subsidiaries may not grant a Lien
on any UAP Property or the Equity Interests in any Subsidiary except in favor of
the Lenders.

(o)      By deleting in its entirety Section 7.03(f) of the Credit Agreement and
inserting in lieu thereof the following:

(f)        other Funded Indebtedness (including any portion of any renewal,
financing, or extension of Indebtedness set forth in Schedule 7.03 to the extent
such portion does not meet the criteria set for the in the proviso of clause
(e) above) as long as, after giving effect thereto, the Loan Parties are in
compliance with the financial covenants in Section 7.10, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
June 30, 2012)

(p)      By deleting in its entirety the parenthetical phrase appearing in
Section 7.08 of the Credit Agreement and inserting in lieu thereof the
following:

(other than this Agreement or any other Loan Document)

(q)      By deleting in their entirety Sections 7.10(a), (c), and (e) of the
Credit Agreement and inserting in lieu thereof the following:

(a)        Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth, as of the last day of any fiscal quarter of the Parent Guarantor, to be
less than the sum of (i) $850,000,000 plus (ii) an amount equal to 80% of the
aggregate net cash proceeds from the issuance and sale of Equity Interests of
the Parent Guarantor after September 30, 2014.

(c)        Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio
(expressed as a percentage), as of the last day of any fiscal quarter of the
Parent Guarantor, to be greater than 60%; provided, however, that the Borrower
may make a one-time election by delivering written notice thereof to Agent upon
which the Borrower may permit such ratio to be as high as 65% for a period of up
to two (2) consecutive fiscal quarters immediately following a Material
Acquisition.

(e)        Consolidated Unencumbered Leverage Ratio.    Permit the Consolidated
Unencumbered Leverage Ratio (expressed as a percentage),

 

6



--------------------------------------------------------------------------------

as of the last day of any fiscal quarter of the Parent Guarantor, to be greater
than 60%; provided, however, that the Borrower may make a one-time election by
delivering written notice thereof to Agent upon which the Borrower may permit
such ratio to be as high as 65% for a period of up to two (2) consecutive fiscal
quarters immediately following a Material Acquisition.

(r)      By deleting the words to “$75,000,000 during the term of this
Agreement” in Section 7.13 of the Credit Agreement and inserting in lieu thereof
the words “$100,000,000 during the term of this Agreement remaining after
Amendment Closing Date”.

(s)      By inserting the word “or” before clause (ii) of Section 8.01(e) of the
Credit Agreement and deleting clause (iii) of Section 8.01(e) of the Credit
Agreement in its entirety.

(t)      By deleting in its entirety Section 9.10(b) of the Credit Agreement and
inserting in lieu thereof the following:

(b)        In addition, the Lenders, the L/C Issuer and the Swing Line Lender
irrevocably authorize the Administrative Agent to, and the Administrative Agent
shall, release any Material Subsidiary that is a Guarantor from its obligations
under the Guaranty upon receipt by Administrative Agent of a certification from
the Parent Guarantor that none of the Material Subsidiaries of the Parent
Guarantor to be released from the Guaranty have created, incurred, assumed or
suffered to exist or are otherwise liable with respect to (whether as a
borrower, co-borrower, guarantor or otherwise) any Indebtedness (including
without limitation under any Swap Contract), other than the Indebtedness under
the Loan Documents. For the avoidance of doubt, this Section 9.10(b) shall not
permit or result in any release of Parent Guarantor from the Guaranty, or limit
the provisions of Section 6.12.

(u)      By deleting the contents of Schedule 2.01 to the Credit Agreement in
its entirety and inserting in lieu thereof the contents of Schedule 1 attached
hereto.

(v)      By deleting the contents of Schedule 5.13 to the Credit Agreement in
its entirety and inserting in lieu thereof the contents of Schedule 2 attached
hereto.

3.        Guarantor Release. Borrower and Parent Guarantor hereby represent and
warrant that (a) a Bond Issuance Event (as defined in the Credit Agreement prior
to giving effect to this Amendment) occurred on or before the date hereof, and
(b) none of the Subsidiaries of Borrower set forth on Schedule 3 attached hereto
(the “Released Guarantors”) contemplated to be released from its respective
obligations under the Guaranty pursuant to Section 9.10(b) of the Credit
Agreement have created, incurred, assumed or suffered to exist or are otherwise
liable with respect to (whether as a borrower, co-borrower, guarantor or
otherwise) any Indebtedness (including without limitation under any Swap
Contract), other than the Indebtedness under the Loan Documents. Agent and
Lenders acknowledge that the conditions set forth in Section 9.10(b) of the
Credit Agreement have been satisfied and Agent, for itself and on behalf of the
Lenders, does hereby consent to the release of the Released Guarantors, from and
after the date hereof, from any and all liabilities or obligations under the
Guaranty and any other Loan Document to which the Released Guarantors are a
party.

 

7



--------------------------------------------------------------------------------

4.        Reallocation of Commitments; No Novation; Etc.

(a)        In order to facilitate this Amendment, Citibank, N.A. is executing
this Amendment in order to become a party to the Credit Agreement as a “Lender”
(the “New Lender”), and the Commitments and Revolving Loans shall be allocated
among the Lenders that are a party to this Amendment in accordance with their
respective Applicable Percentages reflected on Schedule 1 attached hereto. The
foregoing is done as an accommodation to the Borrower, New Lender and the other
Lenders, and shall be deemed to have occurred with the same force and effect as
if such allocation was evidenced by the applicable Assignment and Assumption (as
defined in the Credit Agreement), and no other documents shall be, or shall be
required to be, executed in connection therewith, except as provided in Sections
4(c), (d) and (f) of this Amendment. For the avoidance of doubt, other than the
payment of certain fees described in Section 2.08 of the Credit Agreement and in
the Fee Letter, no payment is due and payable to any Lender in connection with
the foregoing.

(b)        New Lender hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, it will be deemed to be a party to the Credit
Agreement and a “Lender” for all purposes of the Credit Agreement and the other
Loan Documents, and shall have all of the rights and obligations of a “Lender”
thereunder as fully as if it has executed the Credit Agreement and the other
Loan Documents. New Lender hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Credit
Agreement and in the other Loan Documents which are binding upon the Lenders,
including, without limitation, all of the authorizations of the Lenders set
forth in Article IX of the Credit Agreement, as supplemented from time to time
in accordance with the terms thereof.

(c)        New Lender agrees (i) that, concurrently herewith, it will complete,
and execute and deliver to the Agent, an Administrative Questionnaire, and
(ii) that, at any time and from time to time, upon the written request of the
Agent, it will execute and deliver such further documents and do such further
acts and things as the Agent may reasonably request in order to effect the
purposes of this Section 4.

(d)        New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
“Lender” under the Credit Agreement, (ii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
its Applicable Percentage of the Commitments, shall have the rights and
obligations of a “Lender” thereunder, (iii) it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, and the other Loan Documents,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment on the basis of which it has made such analysis and decision, and
(iv) it has delivered to the Agent prior to the date hereof any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement
(including Section 3.01 thereof), duly completed and executed by such New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Agent, any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to

 

8



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a “Lender” thereunder.

(e)        The Borrower and the Parent Guarantor hereby acknowledge and agree
that (i) New Lender is an Eligible Assignee and (ii) as of the effective date of
the Amendment Closing Date, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 1 attached hereto. The terms of the Commitment
provided by New Lender, and the Revolving Loans to be made under the Credit
Agreement, shall be as set forth for Commitments and Revolving Loans,
respectively, in the Credit Agreement.

(f)        There shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the Indebtedness
evidenced by the Credit Agreement and the Notes, which Indebtedness is instead
allocated among the Lenders as of the date hereof in accordance with their
respective Applicable Percentages of the Aggregate Commitments, and is evidenced
by the Credit Agreement and any Note(s), and the Lenders shall as of the date
hereof make such adjustments to the outstanding Loans of such Lenders so that
such outstanding Loans are consistent with their respective Applicable
Percentages of the Aggregate Commitments.

5.        Acknowledgment of Borrower and Parent Guarantor.  Borrower and the
Parent Guarantor hereby acknowledge, represent and agree that the Loan
Documents, as modified and amended herein, remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and the Parent
Guarantor, as applicable, enforceable against Borrower and the Parent Guarantor
in accordance with their respective terms (except as enforceability is limited
by Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally). By execution hereof, the Parent Guarantor consents
to the amendments contained herein. Nothing in this Amendment shall be deemed or
construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment, waiver or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower or
the Parent Guarantor under the Loan Documents.

6.        References to Credit Agreement.  All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

7.        Representations.  Borrower and the Parent Guarantor represent and
warrant to Agent and the Lenders as follows:

(a)        Authorization.    The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and the Parent Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower and the Parent Guarantor,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which Borrower or the
Parent Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to Borrower or the Parent Guarantor, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any Organization Documents of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, Borrower or the
Parent Guarantor or any of their respective properties or to which

 

9



--------------------------------------------------------------------------------

Borrower or the Parent Guarantor is subject, and (v) do not and will not result
in or require the imposition of any Lien on any of the properties, assets or
rights of Borrower or the Parent Guarantor.

(b)        Enforceability.  This Amendment constitutes the valid and legally
binding obligations of Borrower and the Parent Guarantor, enforceable in
accordance with the terms and provisions hereof, except as enforceability may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

(c)        Approvals.  The execution, delivery and performance of this Amendment
and the transactions contemplated hereby do not require the approval or consent
of any Person or the authorization, consent or approval of, or any filing with,
or the giving of any notice to, any Governmental Authority other than those
already obtained, taken or made, as the case may be, those specified herein and
any disclosure filings with the SEC as may be required with respect to this
Amendment.

(d)        Reaffirmation.  Borrower and the Parent Guarantor reaffirm and
restate as of the date hereof each and every representation and warranty made by
the Borrower and the Parent Guarantor in the Loan Documents or otherwise made by
or on behalf of such Persons in connection therewith except for representations
or warranties that expressly relate to an earlier date.

8.        No Default.  By execution hereof, Borrower and the Parent Guarantor
certify that as of the date of this Amendment and immediately after giving
effect to this Amendment no Default or Event of Default has occurred and is
continuing.

9.        Waiver of Claims.  Borrower and the Parent Guarantor acknowledge,
represent and agree that as of the date of this Amendment it has no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender, and
Borrower and the Parent Guarantor do hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

10.      Effective Date.    The effectiveness of this Amendment shall be subject
to the satisfaction of the following conditions precedent (the date all such
conditions have been satisfied or waived in writing by the Lenders hereinafter
referred to as the “Amendment Closing Date”):

(a)        the execution and delivery of this Amendment by Borrower, the Parent
Guarantor, Agent and the Lenders;

(b)        Agent shall have received evidence reasonably satisfactory to Agent
that all loans under that First Amended and Restated Term Loan Agreement dated
as of August 29, 2012, among Borrower, Parent Guarantor, KeyBank National
Association, as administrative agent, and the lenders party thereto from time to
time, as amended, have been repaid in full and all Term Loan Documents (as
defined in the Credit Agreement prior to the effectiveness of this Amendment)
have been terminated (other than with respect to indemnification obligations of
the Loan Parties that by their terms expressly survive such repayment);

 

10



--------------------------------------------------------------------------------

(c)        Agent shall have received one or more favorable opinions of counsel
to Borrower and the Parent Guarantor addressed to Agent and the Lenders covering
such matters as the Agent may reasonably request and in form and substance
reasonably satisfactory to the Agent;

(d)        Agent shall have received a duly completed Compliance Certificate
(demonstrating Borrower will be in compliance with the financial covenants in
the Credit Agreement after giving effect to the amendments to the Credit
Agreement contemplated herein), signed by a Responsible Officer of Borrower,
which shall be similar in form and substance to the Compliance Certificate
delivered to Agent for the quarter ending September 30, 2014 (subject to
adjustments to account for the changes in the Capitalization Rate and
Consolidated Tangible Net Worth covenant set forth in this Amendment).

(e)        Borrower shall have executed and delivered to the Agent a Revolving
Note for New Lender, such Revolving Note to be in the amount set forth opposite
such New Lender’s name on Schedule 1 attached hereto;

(f)        There shall not have occurred a material adverse change since
December 31, 2013 in the business, assets, operations or financial condition of
the Parent Guarantor and its Subsidiaries, taken as a whole, or in the facts and
information regarding such entities as represented to date.

(g)        Borrower shall have paid the reasonable and documented fees and
expenses of the Agent due and payable in accordance with Section 10.04 of the
Credit Agreement with respect to this Amendment (including, without limitation,
those fees due and payable pursuant to the letter agreement, dated November 26,
2014, among the Parent Guarantor, the Agent, and KeyBanc Capital Markets, Inc,
and the reasonable fees and expenses of counsel to Agent), all of which shall be
fully earned and non-refundable under any circumstances when paid; and

(h)        Agent shall have received such other assurances, certificates,
documents, consents or opinions as the Agent or the Lenders may reasonably
request.

11.        Amendment as Loan Document.      This Amendment shall constitute a
Loan Document.

12.        Counterparts.    This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic image (e.g., “PDF” or “TIF” via electronic mail)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

13.        Miscellaneous.      THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Credit Agreement. All captions in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose.

[remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

 

RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP, a Delaware limited partnership
By:       Retail Opportunity Investments GP, LLC, its general partner, a
Delaware limited liability company   By:  

/s/ Michael B. Haines

  Name:  

Michael B. Haines

  Title:  

Chief Financial Officer

PARENT GUARANTOR:

 

RETAIL OPPORTUNITY INVESTMENTS CORP., a Maryland corporation By:  

/s/ Michael B. Haines

Name:  

Michael B. Haines

Title:  

Chief Financial Officer

 

[Signatures Continued on Next Page]

 

[Signature Page to Fourth Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2014]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Daniel Stegemoeller

Name:  

Daniel Stegemoeller

Title:  

Sr. Vice President

 

[Signatures Continued on Next Page]

 

[Signature Page to Fourth Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2014]



--------------------------------------------------------------------------------

LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender, L/C Issuer By:  

/s/ Daniel Stegemoeller

Name:  

Daniel Stegemoeller

Title:  

Sr. Vice President

 

 

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Dennis Kwan

Name:  

Dennis Kwan

Title:  

Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Jason Lamport

Name:  

Jason Lamport

Title:  

Officer

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Michael Paris

Name:  

Michael Paris

Title:  

Senior Vice President

 

 

BANK OF MONTREAL – CHICAGO BRANCH, as a Lender

By:  

/s/ Lloyd Baron

Name:  

Lloyd Baron

Title:  

Vice President

 

[Signatures Continued on Next Page]

 

[Signature Page to Fourth Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2014]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK. N.A., as a Lender

 

By:  

/s/ Rita Lai

Name:  

Rita Lai

Title:  

Senior Credit Banker

 

 

REGIONS BANK, as a Lender

 

By:  

/s/ Kyle D. Upton

Name:  

Kyle D. Upton

Title:  

Vice President

 

 

ROYAL BANK OF CANADA, as a Lender

 

By:  

/s/ Joshua Freedman

Name:  

Joshua Freedman

Title:  

Authorized Signatory

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By:  

/s/ Dale Northup

Name:  

Dale Northup

Title:  

Senior Vice President

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

By:  

/s/ David R. Jablonowski

Name:  

David R. Jablonowski

Title:  

Senior Vice President

 

CITIBANK, N.A., as a Lender

 

By:  

/s/ John Rowland

Name:  

John Rowland

Title:  

Vice President

 

[Signature Page to Fourth Amendment to First Amended and Restated Credit
Agreement – KeyBank/ROI 2014]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender           Commitment            Applicable
    Percentage of     
Commitment      

KeyBank National Association

 

 

$50,000,000.00

 

 

10.0000000000%

 

     

U.S. Bank National Association

 

$47,000,000.00

 

 

9.4000000000%

 

     

PNC Bank, National Association

 

$47,000,000.00

 

 

9.4000000000%

 

     

Bank of America, N.A.

 

$44,500,000.00

 

 

8.9000000000%

 

     

Bank of Montreal – Chicago Branch

 

$44,500,000.00

 

 

8.9000000000%

 

     

JPMorgan Chase Bank, N.A.

 

$44,500,000.00

 

 

8.9000000000%

 

     

Royal Bank of Canada

 

$44,500,000.00

 

 

8.9000000000%

 

     

Wells Fargo Bank, National Association

 

$44,500,000.00

 

 

8.9000000000%

 

     

Citizens Bank, National Association

 

$44,500,000.00

 

 

8.9000000000%

 

     

Regions Bank

 

$44,500,000.00

 

 

8.9000000000%

 

     

Citibank, N.A.

 

$44,500,000.00

 

 

8.9000000000%

 

     

TOTAL

 

$500,000,000.00

 

 

100.000000000%

 

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

 

Retail Opportunity Investments Corp.    

Schedule of Entities

December 9, 2014

   Note: Assets designated in bold italics have not yet closed as of the date of
this report

 

Entity  

Jurisdiction 
of Org.

 

 

Additional
Qualification 

 

  Assets   Owner      GP
(% Interest)   LP
(% Interest)

Retail Opportunity Investments Corp.

  MD   NY, OR, WA, CA       Shareholders

Retail Opportunity Investments GP, LLC

  DE           Retail Opportunity Investments Corp.

Retail Opportunity Investments Partnership, LP

  DE   CA      

Retail Opportunity Investments GP, LLC (1%)

  Retail
Opportunity
Investments
Corp. (99%) ROIC Washington, LLC   DE   WA  

Vancouver Market Center, Crossroads 2nd Mortgage, Canyon Park Shopping Center,
Hawks Prairie, Gateway Shopping Center, Aurora Square, Meridian Valley Plaza,
The Market at Lake Stevens, Heritage Market Center, The Kress Building, Canyon
Crossing, Aurora II

  Retail Opportunity Investments Partnership, LP ROIC Oregon, LLC   DE   OR  

Happy Valley Town Center, Wilsonville Old Town Square, Division Crossing, Halsey
Crossing, Cascade Summit Town Square, Tigard Marketplace, Wilsonville (expected
close 12/11/2014)

  Retail Opportunity Investments Partnership, LP ROIC California, LLC   DE   CA
 

Sycamore Creek, Marketplace Del Rio, Morada Ranch, Marlin Cove Shopping Center,
The Village at Novato, Glendora Shopping Center, Bay Plaza, Norwood Center,
Pleasant Hill Marketplace, Claremont Promenade, Desert Springs Marketplace,
Mills Shopping Center, Green Valley Station, Seabridge Marketplace, Harbor Place
Center, Diamond Hills Plaze, Hawthorne Crossing, Granada Shopping Center,
Peninsula Marketplace, Country Club Village, Plaza de la Canada, Gateway Village
I, Gateway Village II, North Park Plaza, Fallbrook Center, Moorepark Town
Center, Mission Foothills Marketplace

  Retail Opportunity Investments Partnership, LP ROIC Riverside Plaza, LLC   DE
     

50% Interest in WRT-ROIC Riverside, LLC

  Retail Opportunity Investments Partnership, LP WRT-ROIC Riverside, LLC   DE  
        WRT Realty, L.P. (50%)   ROIC
Riverside
Plaza, LLC
(50%) ROIC STV, LLC   DE   CA  

Santa Teresa Village

  Retail Opportunity Investments Partnership, LP ROIC Santa Ana, LLC   DE   CA  

Santa Ana Downtown Plaza

  Retail Opportunity Investments Partnership, LP ROIC Pinole Vista, LLC   DE  
CA  

Pinole Vista Plaza

  Retail Opportunity Investments Partnership, LP ROIC Hillsboro, LLC   DE   WA  

Hillsboro Market Center

  Retail Opportunity Investments Partnership, LP ROIC Paramount Plaza, LLC   DE
  CA  

Paramount Plaza

  Retail Opportunity Investments Partnership, LP ROIC Phillips Ranch, LLC   DE  
CA      

Retail Opportunity Investments Partnership, LP (99.97%)

  MCC
Realty III,
LLC (.03%)

ROIC Phillips Ranch, TRS

  DE       Manisa Note   ROIC Phillips Ranch, LLC ROIC Cypress West, LLC   DE  
CA  

Cypress Center West

 

Retail Opportunity Investments Partnership, LP

ROIC Euclid Plaza, LLC   DE   CA   Euclid Plaza  

ROIC Euclid Plaza Holding I, LLC (50%) – Managing Member

  ROIC
Euclid Plaza
Holding II,
LLC (50%) ROIC Euclid Plaza Holding I, LLC   DE   CA  

50% Interest in ROIC Euclid Plaza, LLC

  Retail Opportunity Investments Partnership, LP ROIC Euclid Plaza Holding II,
LLC   DE      

50% Interest in ROIC Euclid Plaza, LLC

  Retail Opportunity Investments Partnership, LP ROIC Zephyr Cove, LLC   DE   NV
 

Round Hill Square

  Retail Opportunity Investments Partnership, LP ROIC Gateway III, LLC   DE   CA
 

Gateway Village III

  ROIC Gateway Holding III, LLC ROIC Gateway Holding III, LLC   DE   CA  

ROIC Gateway III, LLC

  Retail Opportunity Investments Partnership, LP ROIC Crossroads GP, LLC   DE  
   

100% of GP Interest in Terranomics Crossroads Associates

  Retail Opportunity Investments Partnership, LP ROIC Crossroads LP, LLC   DE  
   

100% of LP Interest in Terranomics Crossroads Associates

  Retail Opportunity Investments Partnership, LP Terranomics Crossroads
Associates, LP   CA   WA   The Crossroads  

Terranomics Crossroads Associates GP Interest

  Terranomics
Crossroads
Associates
LP Interest SARM Five Points Plaza, LLC   WA   CA   Five Points Plaza  

Retail Opportunity Investments Partnership, LP

ROIC CCG, LLC   DE   CA   Country Club Gate  

ROIC CCG Holding I, LLC (50%) – Managing Member

  ROIC CCG
Holding II,
LLC (50%) ROIC CCG Holding I, LLC   DE   CA  

50% Interest in ROIC CCG, LLC

  Retail Opportunity Investments Partnership, LP ROIC CCG Holding II, LLC   DE  
   

50% Interest in ROIC CCG, LLC

  Retail Opportunity Investments Partnership, LP ROIC RTC, LLC   DE   CA  
Renaissance Towne Center  

ROIC RTC Holding I, LLC (50%) – Managing Member

  ROIC RTC
Holding II,
LLC (50%) ROIC RTC Holding I, LLC   DE   CA  

50% Interest in ROIC RTC, LLC

  Retail Opportunity Investments Partnership, LP ROIC RTC Holding II, LLC   DE  
   

50% Interest in ROIC RTC, LLC

  Retail Opportunity Investments Partnership, LP ROIC DBTC, LLC   DE   CA  

Diamond Bar Town Center, Grazlanos

  Retail Opportunity Investments Partnership, LP ROIC BHP Holding I, LLC   DE  
CA  

50% Interest in ROIC BHP, LLC

  Retail Opportunity Investments Partnership, LP ROIC BHP Holding II, LLC   DE  
CA  

50% Interest in ROIC BHP, LLC

  Retail Opportunity Investments Partnership, LP ROIC Redondo Beach Plaza, LLC  
DE   CA  

Redondo Beach Plaza

  Retail Opportunity Investments Partnership, LP ROIC Lakeside Eagle, LLC   DE  
   

50% Interest in WRT-ROIC Lakeside Eagle, LLC

  Retail Opportunity Investments Partnership, LP WRT-ROIC Lakeside Eagle, LLC  
DE   CA       WRT Lender, LLC (50%)   ROIC
Riverside
Plaza, LLC
(50%) ROIC Robinwood, LLC   DE      

Robinwood Shopping Center

  Retail Opportunity Investments Partnership, LP ROIC Creekside Plaza, LLC   DE
  CA   Creekside Plaza  

Retail Opportunity Investments Partnership, LP

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

Released Guarantors

 

  

 

Retail Opportunity Investments GP, LLC

 

    

 

ROIC Paramount Plaza, LLC

 

    

 

ROIC Santa Ana, LLC

 

    

 

ROIC Washington, LLC

 

    

 

ROIC California, LLC

 

    

 

ROIC Oregon, LLC

 

    

 

ROIC Pinole Vista, LLC

 

    

 

ROIC Zephyr Cove, LLC

 

    

 

ROIC Hillsboro, LLC

 

    

 

ROIC RTC Holding I, LLC

 

    

 

ROIC CCG Holding I, LLC

 

    

 

ROIC Cypress West, LLC

 

    

 

ROIC Redondo Beach Plaza, LLC

 

 

 

Schedule 3